Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received May 10th, 2022.  Claims 1, 7, 10, 16, 19, 25, 28, and 34 have been amended.  Claims 9, 18, 27, 36 have been canceled.  Claims 1-8, 10-17, 19-26, 28-35, and 37 have been entered and are presented for examination.
Application 15/266,484 claims benefit to US Provisional Application 62/320,298 (04/08/2016).
Response to Arguments
Applicant argues the references as combined do not disclose “the plurality of layers being configured as a plurality of orthogonal layer pairs.”
The Examiner respectfully disagrees.
Nikopour et al. (see Figure 4) and Taherzadehboroujeni et al. (see Figure 2) both show at most two non-zero resources for the respective layer being assigned. 

    PNG
    media_image1.png
    514
    779
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    520
    766
    media_image2.png
    Greyscale


Applicant’s Figure 6 discloses the same features as above. 


    PNG
    media_image3.png
    361
    425
    media_image3.png
    Greyscale

Layers 1-2, 3-4, and 5-6 in Figures 2 and 4 above are orthogonal pairs.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations from claims 10, 12, and 16 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for" coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 10, 12, and 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: processor and memory (paragraph 0010, PGPub).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 10-15, 19-24, and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikopour et al. (US 2014/0140360) in view of Taherzadehboroujeni et al. (US 2014/0369434).
Regarding claims 1, 10, 19, 28, 37, Nikopour et al. discloses a method of a multilayer transmission in a wireless network (see Figure 4 [multilayer transmission in a wireless network]), comprising: generating data for transmission for each layers (see Figure 3 and paragraph 0053, 0054 [encoding data for each layer]); converting the date for each layer into a respective group of data bits for the respective layer (see Figure 4 [each layer is associated with a bit stream associated with group of data bits]), the plurality of layers being configured as a plurality of orthogonal layer pairs  (see Figure 4); mapping, at the transmitter, the group of binary data bits of each layer of the plurality of orthogonal layer pairs to respective code words in a signal constellation (see Figures 4 and 7-8 and paragraph 0058 [binary data bits are mapped to code words]), wherein the mapping including mapping the group of data bits of at least one respective layer based on increasing a distance from another group of data bits within the at least one respective layer (see Figure 4 [each set of bits associated with each layer is orthogonal]), and further including increasing a distance between a code word for the at least one respective layer of the plurality of layers and a code word for at least one other respective layer of the plurality of layers in the signal constellation (see Figure 4 [orthogonal]); linearly combining the code words for the plurality of layers for each resource of the plurality of resources into a combined code word for the respective resource (see Figure 4 [code words of each layer are combined]), wherein the combining forms a linear combination of the code words producing a combined code word for each layer (see Figure 3 and paragraph 0053 [the SCMA encoder 300 maps binary data received from the FEC encoder directly to multi-dimensional code words to obtain the encoded data stream (x1, x2, x3, x4). Multi-dimensional code words may belong to different multi-dimensional codebooks, with each codebook being associated with a different multiplexed layer]); and transmitting the combined code words for the plurality of resources (see Figure 5, Step 550 [transmitter transmits the multiplexed code words over shared resources of the network]).
Nikopour et al. does not explicitly disclose each data bit of the group of data bits being for a respective non-zero resource of a plurality of resources for the respective layer and mapping the group of data bits for each layer to respective code words associated with a signal constellation, the mapping including increasing a distance between a code word for at least one respective layer of the plurality of layers and a code word for at least one other respective layer of the plurality of layers in the signal constellation
However, Taherzadehboroujeni et al. discloses a constellation point is repeated over nonzero frequency tones of a LDS block. Sparse code multiple access ( SCMA) is a generalization of LDS where a multidimensional codebook is used to spread data over tones without necessarily repeating symbols (paragraph 0002, 0062 [non-zero tones]) and applying a unitary rotation to a multidimensional complex constellation which may be used to generate a multidimensional complex mother constellation with maximized diversity gain and/or optimized distance function(s), such as maximized minimum product distance (paragraphs 0056-0057, 0063).  Looking at Figure 4, the each layer is rotated a number of degrees from the first layer.  Linear and/or non-linear operations may be applied to the multidimensional mother constellation(s) to produce additional SCMA codebooks. As an example, different linear and/or non-linear operations may be applied to constellation 520 to produce SCMA codebooks for different multiplexed layers and/or users (paragraph 0062).  Lastly, Unitary rotation 372 may also be selected in accordance with a design criterion that specifies that unitary rotation 372 optimizes (e.g., maximize or minimize) a distance function of points in multidimensional mother constellation 375 while maintaining Euclidean distance of N-dimensional complex constellation 373 (paragraph 0052).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize applying a rotation to the codebook would allow for maximized diversity gain and/or optimized distance function(s), such as maximized minimum product distance (paragraphs 0056-0057).
Regarding claims 2, 11, 20, 29, Nikopour et al. further discloses wherein the multi-layer transmission is a sparse code multiple access (SCMA) transmission (paragraph 0049 [a Sparse Code Multiple Access (SCMA) encoding technique that encodes binary data streams directly to multi-dimensional code words]).
Regarding claims 3, 12, 21, 30, Nikopour et al. further discloses wherein the plurality of resources comprises orthogonal resources, and further comprising: creating the orthogonal resources using tones in orthogonal frequency division multiple access (OFDMA), orthogonal codes in code division multiple access, times in time division multiplexing (TDM), or different spatial signatures (paragraph 0053 [multiplexed layers may comprise multiple-input-multiple-output (MIMO) spatial layers, Orthogonal Frequency-Division Multiple Access (OFDMA) tones, time division multiple access (TDMA) layers, and others]).
Regarding claims 4, 13, 22, 31, Nikopour et al. further discloses wherein the multi-layer transmission comprises a first number of resources and a second number of layers, and wherein the first number of resources is smaller than the second number of layers (see Figure 4).
Regarding claims 5, 14, 23, 32, Nikopour et al. further discloses wherein the first number of resources is four, the second number of layers is six a number of resources used by each of the layers is two (see Figure 4).
Regarding claims 6, 15, 24, 33, Nikopour et al. further discloses wherein the six layers are configured as three orthogonal pairs (see Figure 4 [3 pairs in different quadrants]).
Regarding claims 7, 16, 25, 34, the references as combined above further disclose wherein the rotating the signal constellation across a plurality of orthogonal layer pairs for increasing the distance between the code word for the at least one respective layer of the plurality of layers and the code word for the at least one other respective layer of the plurality of layers in two dimension (see Abstract [the unitary rotation is selected to optimize a distance function of the multidimensional mother constellation; Unitary rotation 372 may also be selected in accordance with a design criterion that specifies that unitary rotation 372 optimizes (e.g., maximize or minimize) a distance function of points in multidimensional mother constellation 375 while maintaining Euclidean distance of N-dimensional complex constellation 373 (paragraph 0052). Taherzadehboroujeni et al.]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize applying a rotation to the codebook would allow for maximized diversity gain and/or optimized distance function(s), such as maximized minimum product distance (paragraphs 0056-0057).

Claims 8, 17, 26, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikopour et al. (US 2014/0140360) in view of Taherzadehboroujeni et al. (US 2014/0369434) as applied to claims 6, 15, 24, 33 above, and further in view of Nikopour (Sparse Code Multiple Access 2013 [NPL]).
Regarding claim 8, 17, 26, 35, the references as applied above disclose all the recited subject matter in claims 7, 16, 25, 34, but do not explicitly disclose at least one of the plurality of orthogonal layer pairs is obtained by rotating the signal constellation by a number of degrees.
However, such a feature in light of Nikopour which discloses phase rotation values at 60 and 120 degrees (as shown in Applicant’s specification Figure 6) (see p. 334, Matrix F).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize that the method of Nikopour could be adapted to provide phase rotations of 60 and 120 degrees to maximizing the distance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465